Title: From John Adams to James Lovell, 24 June 1780
From: Adams, John
To: Lovell, James


      
       Dear sir
       Paris June 24 1780
      
      Yours of 4 May is received—it is the first from Philadelphia. Mr. Mease and your Friend shall have all the attention and assistance I can give them. I thank you for sending the Journals by the Way of Braintree: but hope you will continue to send them from Phila. also.
      Your Plan of a Cypher I cannot comprehend—nor can Dr. F. his.
      You have made me very happy, by acquainting me with Proceedings on my accounts. The Report and consequent Vote that “the several Charges in my accounts are conformable to the strictest Principles of Oeconomy, and that as far as I have been entrusted with public money, the same has been carefully and frugally expended” does me great Honour. But I cannot live so Oeconomically now, and I have not received the orders you promised me, to draw. Pray what am I to do.?
      Where is Laurens? Jay I hope will go on well. The Irish go on. The maritime Powers go on. The English Mobs go on. And I hope the military operations of F. and S. go on well.
      But the affair of Charleston, Your Plan of Revolution in the Paper Currency which made a Noise here because it was not understood; and was misrepresented: and the disputes about the Alliance Frigate, all coming at once: agitated my Mind, more I think than any Thing ever did. But We shall do very well. I wish the Frigate was away. I have explained the affair of the Money at Court as well as I could. I am sure it is right in the main. Whether 40 for one is too little too much or exactly right I know not. In this Calculation I pin my faith on your sleeves, who know best. But of the Principles I am certain. If the Chevr. de La Luzerne remonstrates you can convince the King and him too that you are right.
      
      I shall have little to do in my celestial Character of Angelus Paies, I fear very soon. Yet I never was busier in all my days. I have written an hundred Letters to Congress I believe, almost. Whether you receive them I dont know. If there is any Thing wrong, or omitted, or that gives offence, let me know.
      Yours affectionately.
     